DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “security unit to…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “The machine-readable medium of claim 13… and the method further comprises”.  It is suggested to amend to “The machine-readable medium of claim 13… the operations further comprises”.

Claim 17 is objected to because of the following informalities:  the claim recites the term “DP” without first defining it.  It is suggested to amend to “data processing (DP)”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 16, the claim recites “The machine-readable medium of claim 13… further comprises:”.  The claim stops there.  The body of the claim is missing.  For examination purposes, the examiner interprets claim 16 to have similar/same limitations as claim 4.

As per claim 17, the claim recites the limitation “one of the one or more designated keys”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6-7, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buer et al. US2010/0254537 hereinafter referred to as Buer.
As per claim 1, Buer teaches a computer-implemented method of a data processing (DP) accelerator, the method comprising: receiving, by the DP accelerator, a command and input data from a host device, the command requesting the DP accelerator to encrypt the input data or decrypt the input data (Buer paragraph [0040], [0052], receive request to encrypt or decrypt data); 
encrypting, or decrypting, by the DP accelerator, the input data according to the command (Buer paragraph [0045]-[0047], [0056], encrypt or decrypt data); and 
transmitting the encrypted or decrypted input data to the host device (Buer paragraph [0045]-[0047], [0057], transfer encrypted or decrypted data to host).  

As per claim 6, Buer teaches the method of claim 1, wherein a key to encrypt or decrypt the input data is retrieved from, or based upon a key stored in, a secure storage of the DP accelerator (Buer paragraph [0052], [0055], Claim 11, retrieve key from secure memory).  

As per claims 7 and 12-13, the claims claim an accelerator and a non-transitory machine readable medium essentially corresponding to the method claims 1 and 6 above, and they are rejected, at least for the same reasons.
As per claim 17, Buer teaches a host device, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of host device causing a DP accelerator to perform an encryption or decryption operation, the operations comprising: transmitting, to a DP accelerator device, a command and input data to either encrypt, or decrypt, the input data using one of the one or more designated keys (Buer paragraph [0040], [0052], host sends request to encrypt or decrypt data);  
receiving the encrypted or decrypted data from the DP accelerator, wherein the DP accelerator is configured to encrypt or decrypt the input data in response to the command (Buer paragraph [0045]-[0047], [0057], host receives encrypted or decrypted data).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buer, in view of Shacham et al. US2002/0087884 hereinafter referred to as Shacham.
As per claim 2, Buer teaches the method of claim 1.
Buer does not explicitly disclose further comprising exchanging, by a device and a second device, one or more designated keys prior to encrypting or decrypting data by the second device, wherein the encrypting or decryption operation is performed using one of the one or more keys.  
Shacham teaches further comprising exchanging, by a device and a second device, one or more designated keys prior to encrypting or decrypting data by the second device, wherein the encrypting or 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the teachings of Shacham to include exchanging keys for secure communications in order to provide a secure communication channel between the host and the accelerator.

As per claim 3, Buer in view of Shacham teaches the method of claim 2, wherein at least one of the one or more designated keys is used to establish a secure communication link between the host device and the DP accelerator (Buer paragraph [0037]; Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications).  

As per claims 8-9 and 14-15, the claims claim an accelerator and a non-transitory machine readable medium essentially corresponding to the method claims 2-3 above, and they are rejected, at least for the same reasons.

As per claim 19, Buer teaches the host device of claim 17.
Buer does not explicitly disclose wherein operations further comprise exchanging one or more keys with a second device.  
Shacham teaches wherein operations further comprise exchanging one or more keys with a second device (Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the teachings of Shacham to include exchanging keys for secure communications in order to provide a secure communication channel between the host and the accelerator.

As per claim 20, Buer in view of Shacham teaches the host device of claim 19, wherein the operations further comprise establishing a secure link between the DP accelerator using one or more of the designated keys (Buer paragraph [0037]; Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications).

Claims 4-5, 10-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buer, in view of Chandra USPN9,195,851.
As per claim 4, Buer teaches the method of claim 1, wherein when the command is to encrypt the input data (Buer paragraph [0040], receive request to encrypt or decrypt data).
Buer does not explicitly disclose further comprises:  generating, by a second device, one or more keys; encrypting data using one of the one or more keys; and transmitting at least one of the one or more keys to device.  
Chandra teaches further comprises:  generating, by a second device, one or more keys; encrypting data using one of the one or more keys; and transmitting at least one of the one or more keys to device (Chandra col 8 lines 50-60, generate key, encrypt data with key, and send key to device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the teachings of Chandra to include generating an encrypting key in order to provide the accelerator the ability to generate the encryption key for use in encryption the data.

As per claim 5, Buer in view of Chandra teaches the method of claim 4, wherein the key used to encrypt the input data is a symmetric key, and wherein the symmetric key is transmitted to the host device (Buer paragraph [0037]; Chandra col 8 lines 50-60, generate key, encrypt data with key, and send key to device).  

As per claims 10-11 and 16, the claims claim an accelerator and a non-transitory machine readable medium essentially corresponding to the method claims 4-5 above, and they are rejected, at least for the same reasons.
As per claim 18, Buer teaches the host device of claim 17, the command being to encrypt the input data (Buer paragraph [0040], [0052], host sends request to encrypt or decrypt data).
Buer does not explicitly disclose wherein operations further comprise, in response to request receiving a decryption key from a second device.  
Chandra teaches wherein operations further comprise, in response to request receiving a decryption key from a second device (Chandra col 8 lines 50-60, send key to device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the teachings of Chandra to include generating an encryption key in order to provide the accelerator the ability to generate the encryption key for use in encrypting the data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495